CLAY, Circuit Judge,
dissenting.
Defendant was charged and convicted in a single-count indictment of violating 18 U.S.C. § 645(a) for knowingly making “one or more” false statements. Because some of the completed false statements alleged in the indictment and considered by the jury fell within the five-year statutory period, while some of the completed false statements alleged in the indictment and considered by the jury fell outside the statutory period, the indictment suffered from a fatal defect inasmuch as it improperly allowed for the jury to convict Defendant based on a single false statement made outside the statutory period. I therefore would reverse the district court’s order denying Defendant’s motion to dismiss the indictment as untimely, and respectfully dissent.
There are three critical points to recognize for a proper understanding of this case. First, Defendant was charged in a single-count of violating § 645(a), and the indictment expressly states that the conduct for which Defendant could be found liable for this crime includes that which occurred “[o]n or about May 8, 1996, through on or about August 5, 1996,” based on allegations that Defendant “knowingly made and caused to be made one or more false statements, in that the defendant prepared and executed a loan application, a loan agreement, a settlement sheet, and supporting documents, which concealed and falsely represented material information relative to the defendant’s background and financial condition.” (J.A. at 13 (emphasis added).) The second critical point is that the jury instructions as to the § 645(a) crime mirrored the language of the indictment, and listed the first element of the crime that the government had to prove beyond a reasonable doubt being that Defendant “made a false statement.” (J.A. at 31 (emphasis added).) And, finally, the third critical point is that the jury verdict form as to the § 645(a) crime simply provided that the jury found Defendant guilty “of the offense of Making a False Statement as charged in Count 2 of the Indictment in violation of Title 15, United States Code, Section 645(a).” (J.A. at 114 (emphasis added).)
With these critical points in mind, it becomes clear under the law that Defendant’s July 25, 2001 indictment should have been dismissed as untimely. A five-year statute of limitations applies to a § 645(a) crime and, generally speaking, for any given crime, “[t]he statute of limitations begins to run when each element of the crime has occurred and the crime is complete.” United States v. Crossley, 224 F.3d 847, 859 (6th Cir.2000) (citing Toussie v. United States, 397 U.S. 112, 115, 90 S.Ct. 858, 25 L.Ed.2d 156 (1970); United States v. Lutz, 154 F.3d 581, 586 (6th Cir.1998)). The elements that the government must prove beyond a reasonable doubt in order to secure a conviction for a crime under § 645(a) are: 1) a statement made by the defendant; 2) that he knows to be false or a willful overvaluation of a security; 3) for the purpose of obtaining a loan, or extension thereof by renewal or deferment of action; influencing in any way the action of the SBA; or obtaining money, or anything of value, under the Act. United States v. Notarantonio, 758 F.2d 777, 781 & 783 (1st Cir.1985) (expressly noting that the prohibited purposes of the third element are alternative conditions, “each independently sufficient to violate the statute when combined with a false statement made with knowledge of that falsity”).
*685The majority concludes and the government appears to concede that Defendant’s conduct met all of the elements of a completed § 645(a) crime when Defendant “completed, and caused to be completed, and executed a Confidential Financial Statement, dated May 8, 1996, which statement falsely represented the nature and extent of the defendant’s indebtedness by concealing the existence of substantial debt owed on an outstanding promissory note in the amount of $234,909.37, dated April 1, 1995” (J.A. at 11), and when Defendant “completed, and caused to be completed, and executed an Application for Business Loan (up to $100,000.00), dated June 21, 1996, which contained false material information, and which concealed material information, relative to the defendant’s background and true financial condition.” (J.A. at 11-12.)
Inasmuch as these completed crimes would make the five-year statutory cut-off date May 9, 2001, or arguably June 22, 2001 at the latest, the July 25, 2001 indictment charging Defendant with a single count of violating § 645(a), and delineating this conduct as that giving rise to the charge, was untimely. The majority holds that despite the inclusion of these untimely false statements, the indictment was timely in any event because two of the other false statements alleged in the indictment occurred within the five-year period. However, the majority’s holding fails to consider that the indictment charged Defendant in a single count of making “one or more false statements,” and fails to consider that neither the jury instructions nor the verdict form in any way provided a mechanism for determining on which of the false statements the jury based its guilty verdict-those falling within the statutory period or those falling outside the statutory period. Even assuming arguen-do that two of the false statements were made during the statutory period, there is no way to determine that it was either or both of those timely statements were included in the conduct upon which the jury based its guilty verdict.
In addition, the majority misinterprets the point made by the dissent when, in footnote 3 of its opinion, the majority contends that the inclusion of the prior false statements did not render the indictment defective because information of the prior false statements was necessary to demonstrate the wrongfulness of the latter false statements. It is not the inclusion of the prior false statements standing alone that makes the indictment defective. It is the fact that each of the untimely prior false statements — that made on May 8, 1996, and that made on June 21, 1996 — constituted a separate and completed crime under § 645(a), along with the fact that the indictment charged Defendant in a single count with making “one or more false statements,” that renders the indictment defective inasmuch as there is no way of determining whether the jury based their guilty verdict solely upon on either or both of these untimely complete crimes. If the false statements made on May 8, 1996 and June 21,1996, did not in themselves constitute completed § 645(a) crimes, then the inclusion of these acts in the indictment for the purpose of making the latter false statements completed acts would not render the indictment defective. However, as noted, the majority as well as the government seem to concede that these untimely statements were completed § 645(a) crimes, and the jury may very well have improperly based their guilty verdict solely upon these untimely events.
The government’s argument that these false statements are akin to mailings in a mail fraud case such that Defendant may be held responsible for every false statement just as a mail fraud defendant may be held responsible for every mailing, fails to consider that Defendant was not *686charged in separate counts. The government may be correct to the extent that it has been found that “[w]here false statements are made in distinct and separate documents requiring different proof as to each statement, the filing of each false document constitutes a crime[;]” however, the government’s argument fads to consider that under such circumstances “each filing may be alleged in a separate count of the indictment.” United States v. Guzman, 781 F.2d 428, 432 (5th Cir.1986) (interpreting 18 U.S.C. § 1001, which makes it a crime to knowingly and willfully make a false representation of material fact to a United States agency). The government’s argument might have been persuasive in this case had the dates of the various infractions been charged in separate counts, or, alternatively, if all of the dates in question had come within the statutory period.
It may be true that the district court did not consider the jury instructions or the verdict form when adjudicating Defendant’s motion to dismiss the indictment; however, review of these documents simply serve to demonstrate the patent defect in the single count indictment as charged. That is, standing alone, the indictment should have been dismissed as untimely because it charged Defendant in a single count of making “one or more false statements” and two of the false statements upon which the count was based were made outside the five-year statutory period. Thus, as charged in this single count, the government improperly sought to convict Defendant for conduct that fell outside the statutory period, and based upon the posture of this case, it is impossible to determine whether the jury’s verdict was based solely on such conduct.
I therefore would reverse the district court’s order denying Defendant’s motion to dismiss the indictment as untimely under the five-year statute of limitations, thereby obviating the need to address Defendant’s other allegations of error,